Exhibit 99.1 Orion Marine Group, Inc. Reports Second Quarter 2008 Results Houston, Texas, August 7, 2008 Orion Marine Group, Inc. (the “Company”) (NASDAQ: OMGI), a leading heavy civil marine contractor, today reported net income of $2.4 million ($0.11 diluted earnings per share) for the three months ended June 30, 2008, which compares to net income available to common shareholders of $2.0 million ($0.11 diluted earnings per share) for the same period a year ago. “Despite some challenges in the second quarter, we achieved good overall results and improved EBITDA margins over 2007 second quarter results,” said Mike Pearson, Orion Marine Group’s President and Chief Executive Officer.“We are very pleased with our performance on projects involving bridge construction, marine docks, outfall pipeline construction, and maintenance of port facilities during the quarter.Additionally we continue to be pleased with the integration of Subaqueous Services and its contribution to our results.” Financial highlights of the Company’s second quarter 2008 include: · Second quarter 2008 contract revenues increased to $67.1 million, up 30.3% as compared to the second quarter of · Gross profit for the quarter was $9.8 million which represents a decrease of $1.2 million or 11.2% compared with the second quarter of 2007.Gross profit margin for the quarter was 14.7% which is a decrease of 6.8 points from the second quarter 2007.As previously announced, second quarter gross profit was negatively impacted by about $2 million as a result of two dredging projects that experienced unforeseen production delays.As expected, these two projects completed during the second quarter. · General and administrative expenses for the second quarter 2008 were $5.7 million which represents a decrease of $1.5 million year-over-year primarily due to one-time 144A transaction expenses in the second quarter of 2007, partially offset by second quarter 2008 amortization of intangible assets acquired from Subaqueous Services, as well as increased public company expenses. · The Company’s second quarter 2008 EBITDA was $9.3 million, representing a 13.8% EBITDA margin, which compares to second quarter 2007 EBITDA of $7.0 million, representing a 13.6% EBITDA margin. · Backlog of work under contract as of June 30, 2008 was up 26.1% to $152.1 million as compared with backlog under contract at June 30, 2007 of $120.6 million.Given the typical duration of the Company’s projects, which range from three to nine months, the Company’s backlog at any point in time usually represents only a portion of the revenue it expects to realize during a twelve month period.Backlog consists of projects under contract that have either (a) not been started, or (b) are in progress and not yet complete, and the Company cannot guarantee that the revenue projected in its backlog will be realized, or, if realized will result in earnings. “We continued our revenue growth in the second quarter,” said Mark Stauffer, Orion Marine Group’s Executive Vice President and Chief Financial Officer. “As we look forward, our long term end market drivers remain solid and we are confident about our long term outlook.” Outlook For the remainder of 2008, the Company expects continued strength in its end markets that should provide adequate revenue opportunities to meet its full year 2008 top line revenue growth goal of 28% - 32%.However, while the U.S.
